Citation Nr: 1216841	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a Category I assignment under the Standards of Practice for the Administration of the Self Employment track for purposes of vocational rehabilitation and employment (VRE) services.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to December 2002.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of a Regional Office (RO) the Department of Veterans Affairs (VA) in Houston, Texas in which the Veteran was assigned a Category II level under the Standards of Practice for the Administration of the Self Employment track.  

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO in Houston, Texas.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action, on his part, is required.

(The issues of entitlement to service connection for a lumbar spine disability and entitlement to higher initial ratings for gastroesophageal reflux disease, cervical strain, radiculopathy and neuropathy of the bilateral upper extremities, bilateral macular degeneration, and major depressive disorder, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU), are the subject of a separate decision.)


REMAND

As noted above, the Veteran is seeking a Category I assignment under the Standards of Practice for the Administration of the Self Employment track for purposes of VRE services.  In August 2011, prior to the Veteran's Board hearing, he contacted the RO to inquire as to the issues that would be covered during such hearing.  In this e-mail correspondence, the Veteran noted that VRE services had tentatively agreed to pay for self-employment services, and that if so, he would withdraw his claim pending on appeal.  During the August 2011 Board hearing, the Veteran again noted that the issue was currently under evaluation by VRE services; thus, testimony was not taken on this issue.  The undersigned Acting Veterans Law Judge indicated that if the status of the Veteran's claim was not confirmed when the claims file was returned to him in Washington, DC, the issue would be remanded back to the RO for a status update and any additional documentary evidence affiliated with this claim on appeal.  

As of the date of this decision, the claims file does not contain any indication as to the outcome of the pending reevaluation of the Veteran's claim by VRE services.  Therefore, in accordance with the Board hearing transcript, the Board will remand this appeal for a status update, to include whether the Veteran was either granted Category I assignment or other benefits which fully satisfied his appeal.  Additionally, the RO should associate any documentary evidence received or created since the May 2010 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a status update from VRE services as to whether the Veteran was either granted Category I assignment under the Standards of Practice for the Administration of the Self Employment track or other VRE benefits which fully satisfied his appeal.  Additionally, the RO should associate any documentary evidence received or created since the May 2010 statement of the case.  

2.  Thereafter, the RO should readjudicate the issue on appeal in light of the pertinent legal authority and evidence.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



